Title: To James Madison from William Dever and Others, 1 June 1815 (Abstract)
From: Dever, William
To: Madison, James


                    § From William Dever and Others. 1 June 1815, Haywood County, North Carolina. “Whereas it has been Represented to Us, that there is a vacancy for the appointment of a Secretary of the Missisippi Territory, Occasioned by the death of the late Secretary of that place, And William Watson Walker (late of this place) & who has lately Removed to that territory, Haveing made, application to us for a Certificate of his Moral Character and abilities to fill that Office.
                    “We the undersigned Justices of the peace Military officers & others Citizens of the State and County aforesaid do Certify that we are well acquainted with the applicant Wm. Watson Walker, that he is a younge man of Correct Moral Character of Reputable Family and in our opinion posseses Talents Sufficient to do & fill the duties of that office with Integrity & ability.”
                